EXHIBIT 10.3

AMENDMENT AGREEMENT NO. 2

TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

AMENDMENT AGREEMENT NO. 2, dated as of April 9, 2010 (this “Agreement”) to the
Amended and Restated Revolving Credit Agreement, dated as of May 29, 2009, as
amended as of November 9, 2009 (as so amended, the “Credit Agreement”), among
The PMI Group, Inc., a Delaware corporation (the “Borrower”), the lenders
referred to therein (the “Lenders”) and Bank of America, N.A., as Administrative
Agent (in such capacity, together with any successor in such capacity, the
“Administrative Agent”).

INTRODUCTORY STATEMENTS

All capitalized terms not otherwise defined in this Agreement are used herein as
defined in the Credit Agreement.

The Borrower has requested that the Lenders agree to amend certain provisions of
the Credit Agreement as hereinafter set forth.

Subject to the terms and conditions hereof, the Lenders signatory to this
Agreement are willing to agree to such amendments, but only upon the terms and
conditions set forth herein.

In consideration of the mutual agreements contained herein and other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

SECTION 1. Modifications of the Credit Agreement.

(A) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:

““Convertible Debt” means debt securities issued by the Borrower that are
convertible into, in whole or in part, shares of Capital Stock of the Borrower,
and shall include, without limitation, debt securities that contain terms
permitting the Borrower to elect to settle conversions entirely in cash and/or
by net share settlement in lieu of delivery of shares of Capital Stock in
satisfaction of the Borrower’s obligations upon conversion of such debt.”

““Second Amendment to Restated Agreement” means Amendment Agreement No. 2, dated
as of April 9, 2010, to this Agreement.”

““Second Amendment to Restated Agreement Effective Date” has the meaning
specified in Section 3 of the Second Amendment to Restated Agreement.”

(B) The definition of “First Amendment to Restated Agreement” that appears in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“First Amendment to Restated Agreement” means the Amendment Agreement No. 1,
dated as of November 9, 2009, to this Agreement and to the Bank Facility Pledge
Agreement.

 

1



--------------------------------------------------------------------------------

(C) The definition of “Indebtedness” that appears in Section 1.01 of the Credit
Agreement is hereby amended by adding the following parenthetical immediately
after the word “instruments” in clause (a) of such definition:

“(including Convertible Debt)”

(D) The definition of “Net Debt Proceeds” that appears in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Net Debt Proceeds” means, with respect to any incurrence, sale or issuance
after the Amendment No. 1 Effective Date by the Borrower or any of its
Subsidiaries (excluding any Insurance Subsidiary) of any Indebtedness (other
than any TARP Interests) of the type described in clause (a) of the definition
of Indebtedness, (x) the gross cash proceeds actually received by the Borrower
or such Subsidiary from such incurrence, sale or issuance, minus (y) all
reasonable and customary commissions, fees, costs and other expenses actually
incurred in connection with such incurrence, sale or issuance which have not
been paid to Affiliates of the Borrower in connection therewith minus (z) to the
extent such amounts are included in clause (x) above with duplication, the
amount of such proceeds received by the Borrower from a Subsidiary, or received
by a Subsidiary from another Subsidiary or the Borrower. Notwithstanding the
foregoing, amounts received with respect to any incurrence, sale or issuance by
the Borrower of any Indebtedness to any Subsidiary or by any Subsidiary of any
Indebtedness to another Subsidiary or to the Borrower shall not be considered
“Net Debt Proceeds” under this Agreement.

(E) The definition of “Net Equity Proceeds” that appears in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Net Equity Proceeds” means, with respect to any sale or issuance after the
Amendment No. 1 Effective Date by the Borrower or any of its Subsidiaries
(excluding any Insurance Subsidiary) to any Person of any of its Capital Stock
or the exercise by any Person of any warrants or options in respect of Capital
Stock of the Borrower or any of its Subsidiaries (excluding any Insurance
Subsidiaries), (x) the gross cash proceeds received by the Borrower or such
Subsidiary from such sale, exercise or issuance, minus (y) all reasonable and
customary commissions, fees, costs and other expenses actually incurred in
connection with such sale, exercise or issuance which have not been paid to
Affiliates of the Borrower in connection therewith minus (z) to the extent such
amounts are included in clause (x) above with duplication, the amount of such
proceeds received by the Borrower from a Subsidiary, or received by a Subsidiary
from another Subsidiary or the Borrower; provided, however, that the proceeds of
the following shall be excluded from this definition: (i) options and equity
grants

 

2



--------------------------------------------------------------------------------

made pursuant to the Borrower’s Employee Stock Purchase Plan and any other
comparable employee benefit plan, (ii) options and equity grants made to
employees, officers and directors, (iii) TARP Interests and (iv) any Capital
Stock of the Borrower or any of its Subsidiaries issued in exchange for the
cancellation of debt of the Borrower or any of its Subsidiaries. Notwithstanding
the foregoing, amounts received with respect to any sale or issuance of any
Capital Stock (or the exercise by the Borrower or any Subsidiary, as applicable,
of any warrants or options in respect of such Capital Stock) by the Borrower to
any Subsidiary or by any Subsidiary to another Subsidiary or to the Borrower
shall not be considered “Net Equity Proceeds” under this Agreement.

(F) The definition of “Restricted Payment” that appears in Section 1.01 of the
Credit Agreement is hereby amended by adding the following at the end of such
definition:

“For purposes of this Agreement, (i) payments of interest on, or principal of,
Convertible Debt, (ii) redemptions of Convertible Debt and (iii) full or partial
cash settlements of any conversions of Convertible Debt shall not be considered
Restricted Payments; provided, that a redemption or settlement described in
clause (ii) or (iii) above shall be considered a Restricted Payment if, at the
time of and after giving effect to such redemption or full or partial cash
settlement, an Event of Default under Section 8.01(a) or (f) shall have occurred
and be continuing.”

(G) The definition of “Swap Contract” that appears in Section 1.01 of the Credit
Agreement is hereby amended by adding the following at the end of such
definition:

“For purposes of this Agreement, Convertible Debt shall not be considered Swap
Contracts.”

(H) Section 7.06(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Adjusted Consolidated Net Worth. Permit Adjusted Consolidated Net Worth to be
less than $500 million at any time that the Principal Debt exceeds $50 million.”

(I) Schedule 2 to Exhibit C to the Credit Agreement is amended and restated in
its entirety as set forth in Annex A hereto.

SECTION 2. Representations and Warranties. The Borrower represents and warrants,
as of the date hereof and as of the Second Amendment to Restated Agreement
Effective Date, to the Administrative Agent, the L/C Issuer and the Lenders
that:

(A) the execution, delivery and performance by the Borrower of this Agreement
and the Credit Agreement as modified by this Agreement (i) have been duly
authorized by all requisite corporate action on the part of the Borrower; and
(ii) will not violate (x) any provision of any statute, rule or regulation, or
any Organizational Document of the Borrower, (y) any applicable order of any
court or any rule, regulation or order of any other agency of government,

 

3



--------------------------------------------------------------------------------

or (z) any indenture, agreement or other instrument to which Borrower is a party
or by which the Borrower or any of its property is bound, or be in conflict
with, result in a breach of, constitute (with notice or lapse of time or both) a
default under, or create any right to terminate, any such indenture, agreement,
or other instrument;

(B) upon the occurrence of the Second Amendment to Restated Agreement Effective
Date, this Agreement will constitute the legal, valid and binding obligation of
the Borrower, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law);

(C) no Default or Event of Default has occurred and is continuing under the
Credit Agreement prior to giving effect to this Agreement;

(D) after giving effect to this Agreement, all representations and warranties
set forth in the Credit Agreement (except for the representation and warranty
set forth in Section 5.13 of the Credit Agreement to the extent disclosed in
Annex B hereto) and the other Loan Documents are true, correct and complete in
all material respects on and as of the date hereof with the same effect as if
such representations and warranties had been made on and as of the date hereof,
unless such representation is as of a specific date, in which case, as of such
date; and

(E) the Borrower has obtained all consents and waivers from any Persons
necessary for the execution, delivery and performance of this Agreement and any
other document or transaction contemplated hereby.

SECTION 3. Effective Date. This Agreement shall not become effective until the
date on which all of the following conditions precedent shall have been
satisfied, or waived in writing (such date being referred to herein as the
“Second Amendment to Restated Agreement Effective Date”):

(A) The Administrative Agent shall have received fully executed counterparts of
this Agreement executed by (i) the Borrower, (ii) the Administrative Agent and
(iii) the Required Lenders.

(B) All reasonable and documented fees and other charges presently due and
payable to the Administrative Agent or any Lender pursuant to any Loan Document
shall have been paid by the Borrower.

(C) All reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and each Lender in connection with the Credit Agreement,
this Agreement, any other Loan Document or the transactions contemplated by any
of the foregoing (including, without limitation, the reasonable fees and
disbursements of Kaye Scholer LLP and any other counsel to the Administrative
Agent or any Lender) shall have been paid by the Borrower to the extent that the
Borrower has received documentation of such expenses by 9:00 a.m. (California
time) at least one Business Day prior to the Second Amendment to Restated
Agreement Effective Date.

 

4



--------------------------------------------------------------------------------

(D) All representations and warranties contained in Section 2 of this Agreement
shall be true.

SECTION 4. CONFIRMATION AND ACKNOWLEDGEMENT OF THE OBLIGATIONS; RELEASE. THE
BORROWER HEREBY (A) CONFIRMS AND ACKNOWLEDGES TO THE ADMINISTRATIVE AGENT, THE
L/C ISSUER AND THE LENDERS THAT IT IS VALIDLY AND JUSTLY INDEBTED TO THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS FOR THE PAYMENT OF ALL
OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT) WITHOUT OFFSET, DEFENSE, CAUSE
OF ACTION OR COUNTERCLAIM OF ANY KIND OR NATURE WHATSOEVER AND (B) REAFFIRMS AND
ADMITS THE VALIDITY AND ENFORCEABILITY OF THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS (IN EACH CASE AS MODIFIED HEREBY). THE BORROWER, ON ITS OWN
BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES AND
DISCHARGES THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS AND ALL OF
THE AFFILIATES OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS, AND
ALL OF THE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS AND
ASSIGNS OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS AND SUCH
AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION (KNOWN
AND UNKNOWN) ARISING OUT OF OR IN ANY WAY RELATING TO ANY OF THE LOAN DOCUMENTS
AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR OTHER MATTERS CONNECTED WITH ANY OF
THE LOAN DOCUMENTS, IN EACH CASE TO THE EXTENT ARISING (X) ON OR PRIOR TO THE
SECOND AMENDMENT TO RESTATED AGREEMENT EFFECTIVE DATE OR (Y) OUT OF, OR RELATING
TO, ACTIONS, DEALINGS OR MATTERS OCCURRING ON OR PRIOR TO THE SECOND AMENDMENT
TO RESTATED AGREEMENT EFFECTIVE DATE.

SECTION 5. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent and each Lender in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby (whether or not this Agreement
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, (i) the reasonable fees and disbursements of Kaye
Scholer LLP, counsel to the Administrative Agent and (ii) the reasonable fees
and disbursements of any other counsel to the Administrative Agent or any
Lender.

SECTION 6. Limited Modification; Ratification of Credit Agreement.

(A) Except to the extent hereby expressly modified, the Credit Agreement remains
in full force and effect and is hereby ratified and confirmed.

 

5



--------------------------------------------------------------------------------

(B) This Agreement shall be limited precisely as written and shall not be deemed
(i) to be a consent granted pursuant to, or a waiver or modification of, any
other term or condition of the Credit Agreement or any of the instruments or
agreements referred to therein or a waiver of any Default or Event of Default
under the Credit Agreement, whether or not known to the Administrative Agent,
the L/C Issuer or the Lenders or (ii) to prejudice any right or rights which the
Administrative Agent, the L/C Issuer or the Lenders may now have or have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to in a Loan Document. The Administrative Agent, L/C
Issuer and the Lenders hereby expressly reserve all of the Administrative
Agent’s, the L/C Issuer’s or the Lenders’ (as applicable) respective rights and
remedies under the Credit Agreement and each of the other Loan Documents, as
well as under applicable law. No failure to exercise, delay in exercising or any
singular or partial exercise, by the Administrative Agent, the L/C Issuer or any
of the Lenders of any right, power or remedy hereunder or any of the other Loan
Documents shall operate as a waiver thereof or in the case of a singular or
partial exercise of a right, power or remedy, preclude any other or further
exercise thereof of any other right, power or remedy, nor shall any of the Loan
Documents be construed as a standstill or a forbearance by any of the
Administrative Agent, the L/C Issuer or the Lenders of their rights and remedies
thereunder. All remedies of the Administrative Agent, the L/C Issuer or the
Lenders are cumulative and are not exclusive of any other remedies under any
other Loan Document or provided by applicable law. Except to the extent hereby
modified, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof on the date hereof and the Credit
Agreement as heretofore amended or modified and as modified by this Agreement
are hereby ratified and confirmed. As used in the Credit Agreement, the terms
“Credit Agreement,” “this Agreement,” “herein,” “hereafter,” “hereto,” “hereof,”
and words of similar import, shall, unless the context otherwise requires, mean
the Credit Agreement as modified by this Agreement. Reference to the terms
“Agreement” or “Credit Agreement” appearing in the Exhibits or Schedules to the
Credit Agreement or in the other Loan Documents shall, unless the context
otherwise requires, mean the Credit Agreement, as modified by this Agreement.
This Agreement shall be deemed to have been jointly drafted, and no provision of
it shall be interpreted or construed for, or against, any party hereto because
such party purportedly prepared or requested such provision, any other
provision, or this Agreement as a whole.

SECTION 7. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
Delivery of an executed signature page to this Agreement by facsimile shall be
as effective as delivery of a manually executed counterpart of this Agreement.
The Administrative Agent shall promptly notify the Borrower of the occurrence of
the Second Amendment to Restated Agreement Effective Date.

SECTION 8. Loan Document. This Agreement is a Loan Document pursuant to the
Credit Agreement and shall (unless expressly indicated herein or therein) be
construed, administered, and applied, in accordance with all of the terms and
provisions of the Credit Agreement.

SECTION 9. Severability. Any provision of this Agreement which is invalid,
illegal or unenforceable under the applicable law of any jurisdiction, shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

6



--------------------------------------------------------------------------------

SECTION 10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WHICH ARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.

SECTION 11. Successors and Assigns. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.

SECTION 12. Headings. The headings of this Agreement are for the purposes of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.

 

BORROWER: THE PMI GROUP, INC. By:   /s/ Donald P. Lofe, Jr. Name:   Donald P.
Lofe, Jr. Title:  

Executive Vice President,

Chief Financial Officer and

Chief Administrative Officer

 

8



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative
Agent, Lender and L/C Issuer By:   /s/ Tyler D. Levings Name:   Tyler D. Levings
Title:   Senior Vice President

 

9



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ John S. Dowd Name:   John S. Dowd Title:   Managing
Director

 

10



--------------------------------------------------------------------------------

SUN TRUST BANK, N.A. By:   /s/ Katherine Bass Name:   Katherine Bass Title:  
First Vice President

 

11



--------------------------------------------------------------------------------

WELLS FARGO BANK, NA, SUCCESSOR-BY-MERGER TO WACHOVIA BANK, NATIONAL ASSOCIATION
By:   /s/ Michael Thomas Name:   Michael Thomas Title:   Vice President

 

12



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS, LLC By:   /s/ Barbara Fabbri Name:   Barbara
Fabbri Title:   Authorized Signatory

 

13



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Michael Murray Name:   Michael Murray Title:
  Executive Director

 

14



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:   /s/ Philip Falivene Name:   Philip Falivene
Title:   Managing Director

 

15